Citation Nr: 1204986	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007. 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran's August 2008 notice of disagreement included the denial of her claim of service connection for residuals of an upper respiratory infection.  However, her January 2009 VA Form 9, Appeal to Board of Veterans' Appeals, specifically limited her appeal to the two issues listed above.  Therefore, the Board finds that it does not have jurisdiction over the upper respiratory infection claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims, in substance, that her tinnitus was caused by her exposure to small arms fire as well as roadside explosions and mortar attacks during her deployment with the United States Marine Corps to Iraq.  She also claims that as an aviation specialist she was frequently in and around the flight line while on active duty and her tinnitus was also caused by her exposure to aircraft noise during this time.

In this regard, the Veteran's DD 214 and service personnel records confirm she served in the United States Marine Corps, that her occupational specialty was aviation systems specialist, she had almost six months of foreign service, and this foreign service was in Iraq.  Moreover, the Board notes that the Veteran is competent and credible to report on the observable symptom of tinnitus (i.e., ringing in the ears) while on active duty and since that time because this symptom comes to her through her own senses even though her service treatment records are negative for symptoms of or a diagnosis of a tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board notes that a post-service VA treatment record dated in November 2008, less than one and a half years after the Veteran's separation from active duty, noted that she had scarring on the left tympanic membrane.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"). 

However, her service treatment records, including a January 2005 post-deployment examination and her March 2007 separation examination, are negative for complaints and/or a diagnosis of tinnitus.  In fact, it was denied at her post-deployment examination.

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the appellant's current tinnitus and her military service.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

As to the claim for a higher evaluation for a low back disability, in her August 2008 notice of disagreement the Veteran specifically notified the RO that she had been treated by a chiropractor multiple times because of her low back symptomatology.  However, the record does not show that the RO thereafter asked the Veteran for an authorization to request these records or that these records were hereafter associated with the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

The record shows that the Veteran receives ongoing treatment from the Boise VA Medical Center.  However, the record does not include any of her post-November 2009 records from this facility except for a June 2010 magnetic resonance imaging evaluation (MRI) provided by the claimant.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record her post-November 2009 treatment records from the Boise VA Medical Center.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Also as to the claim for a higher evaluation for a low back disability, given the above development as well as the June 2010 MRI which shows for the first time a problems with a bulging disc, the Board finds that the Veteran should also be provided VA orthopedic and neurological examinations to ascertain the current severity of her disability while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  When reexamining the Veteran, the examiner must provide an opinion as to the degree to which motion of her low back is further limited by pain or after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining an authorization from the Veteran, the RO/AMC should obtain and associate with the record her records from her chiropractor.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record the Veteran's post-November 2009 treatment records from the Boise VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an audiological examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Does the Veteran have a diagnosis of tinnitus? 

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by her active duty or has continued since service?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of tinnitus (i.e., ringing in the ears) while on active duty and since that time even when her service treatment records are negative for symptoms of or a diagnosis of a tinnitus; the fact that the claimant has verified noise exposure while on active duty; the January 2005 post-deployment examination and her March 2007 separation examination being negative for complaints and/or a diagnosis of tinnitus; and the scarring on the left tympanic membrane noted in the November 2008 VA treatment record.

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for her low back disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her low back disability. 

i.  As to all low back musculoskeletal disorders, the examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

The examiner should also offer an opinion as to whether the Veteran's low back disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

ii.  As to any low back neurological disorders, the examiner should provide an opinion as to whether the service connected low back disability causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiner should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to her service connected low back disability in any given 12 month period since 2008.

5.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claim, such adjudication should consider the claimant's painful motion and whether staged ratings are needed.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Fenderson, supra.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

